On May 29, 1915, Reinertsen tiled suit in the district court of Pecos county against the firm of Baker Manufacturing Company, a copartnership, and the individual members thereof, to recover sum of $2,398.82. This is suit No. 1139. On the same day, he sued out a writ of garnishment against Zimmerman Land  Irrigation Company, a corporation, which writ was served on May 31, 1915. This garnishment proceeding is numbered cause No. 1140. On October 1, 1915, in cause No. 1139, a judgment was rendered in favor of Reinertsen for the amount sued for. The proceedings and judgment rendered in this cause are not appealed from, and are not before us for consideration. The judgment was a simple recovery for $2,398.82, without lien or preference of any kind. So far as that judgment is concerned, Reinertsen stands in the attitude of a simple judgment creditor of the Baker Manufacturing Company, and if he is to be accorded any prior right to any funds in the hands of the Zimmerman Land 
Irrigation Company, belonging to the Baker Manufacturing Company, it is by virtue alone of the garnishment proceedings against said Zimmerman Land  Irrigation Company.
It appears that cause No. 1140, was consolidated with a number of other causes pending in the district court of said county, in which causes certain parties were claiming an indebtedness against the Baker Manufacturing Company, and were seeking, by garnishment and otherwise, to subject to the payment of their claims certain moneys in the hands of the Zimmerman Land  Irrigation Company. It is not apparent just when these causes were consolidated. Among the causes so consolidated was garnishment cause No. 1143, of Bennett  Sons v. Zimmerman Land Irrigation Company, Garnishee. No. 1143 was ancillary to cause No. 1142, of Bennett  Sons v. Baker Manufacturing Company. Also garnishment cause No. 1146, of N. Winkler v. Zimmerman Land 
Irrigation Company, Garnishee. Said cause No. 1146 was ancillary to cause No. 1145 of N. Winkler v. Baker Manufacturing Company. Also cause No 1167 Sweatt  Carr, Plaintiffs, who were claiming an *Page 1028 
indebtedness against the Baker Manufacturing Company, and claiming a contractor's lien to secure its payment upon the funds in the hands of Zimmerman Land  Irrigation Company. In said consolidated cause, a number of individuals, designated as interveners, had intervened. One of the interveners Givens, was claiming an assignment from the Baker Manufacturing Company of a portion of the said funds in the hands of the Zimmerman Land  Irrigation Company, and the interveners John Flemister and 19 others were claiming various amounts against the Baker Manufacturing Company, and claiming laborer's liens to secure its payment upon said funds in the hands of the Zimmerman Land  Irrigation Company. It also seems that the First National Bank of Ft. Stockton was claiming a portion of said fund by virtue of an order given by the Baker Manufacturing Company.
From recitals in certain of the pleadings, it appears that Bennett Sons and N. Winkler on September 8, 1915, were impleaded in cause No. 1140 by the garnishee therein. On September 25, 1915, they answered the bill of interpleader. They first moved to quash the garnishment proceedings for certain defects in the affidavit and writ. Bennett 
Sons further averred that on June 14, 1915, they filed suit in said court against the Baker Manufacturing Company to recover $2,000, cause No. 1142, and on same date filed ancillary suit No. 1143, Bennett  Sons v. Zimmerman Land  Irrigation Company, and procured the issuance of a writ of garnishment therein, which was served upon the Zimmerman Land Irrigation Company on June 14, 1915. Winkler averred that on June 16, 1915, he filed suit in said court against the Baker Manufacturing Company to recover $631, with interest, penalty, and costs, cause No. 1145, and on same day filed ancillary suit No. 1146, Winkler v. Zimmerman Land  Irrigation Company, and procured the issuance of a garnishment therein, which was served upon the Zimmerman Land  Irrigation Company on June 16, 1915. In their said answers, Bennett  Sons and Winkler also set up the pendency of Reinertsen's suit and other suits in said court, wherein the plaintiffs were seeking by garnishment or direct suits to establish prior rights to funds in the hands of the Zimmerman Land  Irrigation Company in satisfaction of the claims of such parties against the Baker Manufacturing Company. They then averred that they (Bennett  Sons and Winkler) had acquired a prior right to such funds by virtue of their said garnishment proceedings against the Zimmerman Land  Irrigation Company, and asked that all suits by the various claimants, including cause No. 1140, be consolidated, so that the priorities of the respective parties to the funds in the hands of Zimmerman Land  Irrigation Company might be determined and fixed. The said answers of Bennett  Sons and, Winkler to such bill of interpleader then concluded with prayers that their claims against the Baker Manufacturing Company asserted in causes Nos. 1142 and 1146 be given priority of right, and ordered paid first out of said funds, by virtue of priority acquired by the garnishments in causes Nos. 1143 and 1146. It seems that consolidation of such suits was then made.
On October 1, 1915, the Zimmerman Land  Irrigation Company answered in consolidated causes Nos. 1140, 1143, 1146, et al. In said answer it stated that it had a certain sum of money in its hands which was owing to the Baker Manufacturing Company. This answer set up that the Baker Manufacturing Company had delivered to the garnishee written orders as follows: On May 17, 1915, in favor of Bennett  Sons, for $314.75; on May 18, 1915, in favor of First National Bank of Fort Stockton, for $510; on May 20, 1915, in favor of Bennett  Sons, for $700; on May 21, 1915, in favor of R. A. Given, for $122.90. In this answer, it is stated that the writ of garnishment in cause No. 1143 (Bennett  Sons v. Zimmerman Land  Irrigation Company, Garnishee) was served June 14, 1915, and in cause No. 1146 (Winkler v. Zimmerman Land  Irrigation Company) was served June 16, 1915. This answer in effect was a full disclosure of its indebtedness to the Baker Manufacturing Company, and prayer that the fund be adjudicated to the various claimants so that its rights would be preserved and it protected from double recovery.
On October 16, 1915, judgment was entered in the aforesaid consolidated causes. By this judgment the exceptions of Bennett  Sons and Winkler to the sufficiency of the Reinertsen affidavit and writ of garnishment were sustained, and the garnishment proceedings quashed and held for naught. The judgment also disposed of the fund in the hands of the Zimmerman Land  Irrigation Company, belonging to the Baker Manufacturing Company. It was distributed among the claimants thereto above named. To Bennett . Sons was decreed $860 under the garnishment in cause No. 1143, which was ancillary to No. 1142, Bennett  Sons v. Baker Manufacturing Company. To Winkler was decreed $710.40, under the garnishment in No. 1146, which was ancillary to No. 1145, Winkler v. Baker Manufacturing Company. Reinertsen was awarded no part of the fund, his garnishment having been quashed and he showing no other right to any part of the same. From this judgment Reinertsen has appealed, assigning only as error the action of the court in sustaining the exceptions of Bennett  Sons and Winkler to the sufficiency of his affidavit and writ in cause No. 1140 and quashing the proceedings. His contention being that since the original defendant, Baker Manufacturing Company, and the garnishee, Zimmerman Land  Irrigation Company, did not question the sufficiency of the *Page 1029 
garnishment proceedings, the same could not be attacked and vacated at the instance of Bennett  Sons and Winkler.
The question narrows itself down to this: Can Bennett  Sons and Winkler, creditors of the Baker Manufacturing Company, with garnishments subsequent to Reinertsen, and who were impleaded in cause No 1140 by the garnishee, question the sufficiency of Reinertsen's garnishment proceedings or is the right to question the same limited to the original defendant, Baker Manufac turing Company, and the garnishee, Zimmer man Land  Irrigation Company?
Appellees urge that it was the duty of the court to examine the affidavit and bond in garnishment, and if either was found to be defective, because one or both did not con form to the statute, to quash the writ, whether there were exceptions or objections or not, and further contends that the same rule does not apply to garnishments as applies in attachments, for the reason that attachment proceedings are regulated by statute as to who shall be permitted to object to irregularities in the bond and affidavit, in that it provides that they may be quashed only at the instance of the defendant. In Goodbar v. Bank, 78 Tex. 461,14 S.W. 851, the Supreme Court held that the rule applied in the absence of statute.
Upon what theory the court would have authority, or it would become his duty to examine the papers and determine their sufficiency, is not suggested, but supposedly it is upon the theory that they are necessary to the court's jurisdiction over the funds. If the affidavit and bond are jurisdictional in garnishments, so they must be in attachments. No case has been found, and none cited, holding that an intervener can quash an attachment, on account of defects in affidavit or bond, neither can a case be found holding that a garnishment can be quashed by such intervener for such cause.
The courts have said that attachment or garnishment was void by reason of the absence of a proper affidavit or bond, but the word "void" was improperly used. This must be so, for if the garnishee and defendant answer, or fail to answer, they have submitted to the jurisdiction of the court, and we thin, no court would hold that, under such circumstances, with neither the defendant nor the garnishee objecting the judgment rendered would be a nullity. Yet, if the proceedings were void for lack of Jurisdiction, the judgment would be a nullity, for consent cannot confer jurisdiction. The distinction is clearly stated in Slade v. Le Page, 8 Tex. Civ. App. 403, 27 S.W. 952:
"Although it is an expression commonly met with in decisions of our own court, as well as others, that an insufficient affidavit or bond vitiates the writ, this has generally, if not always, been in cases where the defect was being claimed in the same proceeding. The great weight of authority appears to sustain the view that the judgment of foreclosure is not subject to be opened by defendant, and for less reason by others, in a collateral proceeding, to admit evidence of the existence of a vice in suing out the writ."
The rights of an intervener are limited. If, because of a jurisdictional matter, the fund is not before the court, the intervener cannot come in. The court's jurisdiction of the property or fund must therefore be conceded, for he gets his right to intervene because of the fact that the fund or property is before the court. So it follows that to say that, because of the absence or an insufficient affidavit or bond, the court had no jurisdiction of the fund is equivalent to saying that there has been no intervention.
The object of allowing a third party to intervene as claimant of property or money garnished is to protect the garnishee and the intervener, and he is let in for the purpose of determining whether he has such an interest in the property that the plaintiff cannot have his judgment condemning it to his claim against the principal defendant. The sole issue is whether it is his property. Buckingham v. Shoyer,86 Ill. App. 370; Rood on Garnishment, § 343; Fleming v. Shields, 21 La. Ann. 118, 99 Am.Dec. 719.
"The issue which may be formed between the garnishment creditor and the claimant of the debt, or demand, or fund sought to be subjected to the garnishment, is collateral to the suit against the debtor, and the suit by garnishment. It does not involve the regularity of the proceedings in either of these suits; and the purpose of compelling its formation and trial is the summary determination of the right of the claimant as against the garnisheeing creditor, whether his right is superior to that of the claimant." Winslow v. Bracken, 57 Ala. 368.
So we conclude that the right to abate an attachment or garnishment on account of defects in affidavit, bond, etc., irregularities, is restricted to defendants, and is not allowed to creditors subsequently taking out writs. Goodbar, white  Co. et al. v. Bank of S. Springs,78 Tex. 461, 14 S.W. 851.
But the matter of the sufficiency of the affidavit and bond is of no importance in the instant case, for the record shows that the plaintiff, Reinertsen, the defendant manufacturing company and the garnishee treated the garnished fund as a trust fund to be awarded to those who would come in and by proper pleadings and evidence show a right thereto. Where such is the case, the garnishment becomes of no importance. Railway Co. v. McFaddin, 105 Tex. 19, 142 S.W. 1162.
But a party claiming a prior right to the fund may intervene in the suit, and holders of orders on the fund presented prior to the attachment or garnishment may have cases consolidated, or may intervene and have the issues tried at the same time. Kelley Grain Co. v. English, 34 S.W. 651; Ragsdale v. Groos, 51 S.W. 256; Hardware Co. v. Duff,54 Tex. Civ. App. 285, 117 S.W. 440; Smith v. T.  P. Co., 39 S.W. 969; Foy v. *Page 1030 
Bank, 28 S.W. 167; Foeke v. Blum, 82 Tex. 437, 17 S.W. 770.
Applying the rules of law above quoted to the instant case, appellant, Reinertsen, is entitled to recover, as against the fund in the hands of the garnishee, Zimmerman Land  Irrigation Company, the whole of the debt for which he has judgment against the Baker Manufacturing Company, $2,398.82, unless, after paying other claims which are supported by proper assignments, or liens, mechanic's or attachment or garnishment (which latter two are the same, Foeke, Wilkins et al. v. Blum, 82 Tex. 436,17 S.W. 770), there is not enough of the funds left to cover the amount. For the reason that the defendant Baker Manufacturing Company, nor the garnishee, Zimmerman Land  Irrigation Company, have sought to abate or quash the garnishment proceedings because of the irregularities, therefore those seeking a portion of the funds in the hands of the Land Irrigation Company, as garnishee, who have not prior liens to that of Reinertsen, by one of the means above enumerated, cannot participate in the distribution of the funds until his (Reinertsen's) judgment lien has been satisfied.
There is no statement of facts nor findings of fact in the record, and the record is so meager, in that the pleadings of the parties have not been incorporated in the transcript, that we cannot here determine the question of priority of the claims of the parties. For instance, the First National Bank of Ft. Stockton is awarded a judgment for $510, and there is nothing in the transcript to show that it was ever a party to this suit. By the judgment, Sweatt  Carr are awarded a sum of money, and we find no pleadings in the record to show that they have any claim or right to any portion of the funds. If we concede that, in the absence from the record of the pleadings in the case, it will be presumed in support of the judgment that pleadings were on file as held in Holloway v. Hall, 151 S.W. 895, we would not be justified in indulging in the further presumption that such pleading showed a prior right to the moneys in the hands of the garnishee to that of Reinertsen. So in view of the incomplete record, the cause is reversed and remanded for a new trial, that the trial court may inquire into the rights of the parties to the funds, as above indicated, and distribute accordingly.